 

Camber Energy, Inc. 8-K [cei-8k_030218.htm]

 

Exhibit 10.2

 



AMENDMENT TO STOCK PURCHASE AGREEMENT

 

This Amendment to Stock Purchase Agreement (“Amendment”) is made and entered
into on March 2, 2018 (“Amendment Date”), by and between Camber Energy, Inc., a
Nevada corporation, formerly known as Lucas Energy, Inc. (“Company”), and the
investor whose name appears below (“Investor”).

Recitals

A.

On October 5, 2017, Company and Investor entered into a Stock Purchase Agreement
(“Agreement”) pursuant to which Investor agreed to purchase shares of Series C
Redeemable Convertible Preferred Stock (“Preferred”) convertible into shares of
Common Stock of Company (“Common Stock”) pursuant to a Certificate of
Designations of Preferences, Powers, Rights and Limitations of Series C
Redeemable Convertible Preferred Stock filed by the Company with the Secretary
of State of Nevada on August 25, 2016 (“Certificate”).

B.

Investor has at all times fully and completely complied with all of its
obligations under the Agreement and the Certificate, and all Delivery Notices
and calculations provided to Company by Investor were and are fully correct and
accurate in all respects.

C.

At Company’s annual meeting of stockholders on January 9, 2018, stockholders
authorized Company’s board of directors to effect a reverse stock split in a
ratio of between one-for-ten and one-for-fifty (“Reverse Split”).

D.

As an accommodation to Company and in order to help facilitate implementation of
Company’s business plan, Investor is willing to amend the agreement in
accordance with the terms hereof.

E.

Certain capitalized terms used herein, but not otherwise defined herein, have
the meanings given to such terms in the Agreement and/or the Certificate.

Agreement

In consideration of the premises, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Company and Investor
agree as follows:

1.

Waiver of All Trigger Events. With respect to all shares of Preferred, other
than any which have already been converted prior to the Amendment Date, Investor
hereby (a) waives any and all Trigger Events (as defined in the Certificate)
that have occurred prior to the Amendment Date, (b) agrees that all calculations
provided for in the Certificate shall be made as if no such Trigger Event had
occurred, and (c) waives any right to receive any additional shares of Common
Stock based upon any such Trigger Event. For the avoidance of doubt, the
foregoing does not apply to and shall have no effect with regard to any Trigger
Event that may occur in the future.

2.

Common Stock Value Increase. Notwithstanding the provisions of Section I.G.4 of
the Certificate, that if Company effectuates a reverse stock split all share
based metrics will be proportionately increased, Investor hereby (a) agrees that
the $0.05 per share amount provided for in Section I.C.2 of the Certificate will
not be increased as a result of the Reverse Split, and (b) waives any right to
receive any additional shares of Common Stock under the foregoing provision
based upon the Reverse Split.

 1 

 



3.

Acknowledgement. Company hereby acknowledges and agrees that Investor has at all
times fully and completely complied with all of its obligations under the
Agreement, the Certificate and all other Transaction Documents between Company
and Investor, and that all Delivery Notices and calculations provided by
Investor to Company were and are fully correct and accurate in all respects.

4.

Ratification. Except as expressly provided herein, the Agreement, which is
incorporated by reference as though set forth in full herein, and Certificate
are hereby ratified and affirmed in all respects, and remain in full force and
effect. Except as expressly provided herein, the execution of this Amendment
shall not operate as a waiver of any right, power or remedy of the Investor,
constitute a waiver of any provision of any of the Agreement, Certificate or any
Transaction Document or serve to effect a novation of the obligations under the
Agreement, Certificate or any Transaction Document. Except as expressly provided
herein, the Agreement and all Transaction Documents between Company and Investor
shall continue in full force and effect and nothing herein shall act as a waiver
of any of the Investor’s rights under any of the foregoing.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories on the Amendment Date. 



Company:       CAMBER ENERGY, INC.           By:       Name:       Title:      
        Investor:             Investor Name           By:       Name:      
Title:      



 



 

 

 2 

